Citation Nr: 0929631	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  05-28 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Survivors' and Dependents' Educational 
Assistance (DEA) under Chapter 35, Title 38, United States 
Code.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The appellant is the surviving spouse of the Veteran who had 
active military service from April 1956 to May 1976.  He died 
in March 2003.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of June 2003 from the Regional Office 
(RO) of the Department of Veterans Affairs (VA), in Northern 
Little Rock, Arkansas which denied the claims on appeal.

In an April 2008 decision, the Board denied these claims.  
The appellant appealed the decision to the United States 
Court of Appeals for Veterans Claims (Court).  In December 
2008 the Court granted a Joint Motion for Remand.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The December 2008 Joint motion has pointed out that the VA 
failed to provide adequate reasons and bases for why the 
appellant was not afforded adequate notice pertaining to the 
VA's inability to obtain records pursuant to 38 CFR 3.159(e).  
It was noted that the VA had sent two requests to the 
National Archives and Records Center (NARA), along with 
service personnel records and a request for an opinion as to 
whether the Veteran was exposed to asbestos on active duty 
between May 1956 and May 1976.  The VA had sent such requests 
to NARA in July 2007 and September 2007.  

To date, no response to these requests has been received from 
the NARA, although it is noted that a handwritten note 
attached to October 2007 follow-up to the records requests 
notes that the NARA returned the records that had been sent 
to them, and that the records were shredded as duplicates.  
This is signed by a DRO.  Thus, the record neither contains 
an opinion as was requested from the NARA regarding whether 
the Veteran had asbestos exposure in service, nor does it 
contain a response from the NARA indicating that it cannot 
provide such an opinion.  In view of the fact that the 
request for the opinion remains outstanding, the VA is unable 
to state with certainly as to the unavailability of such 
records and thus the duty to notify and assist has not been 
fully complied with in this instance.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should forward the service 
personnel records to the U.S. Army Liaison 
at the National Archives and Records 
Administration in St. Louis, Missouri for 
an opinion as to whether the Veteran was 
exposed to asbestos while on active duty 
from May 1956 to May 1976, due to his 
service, which included service in 
Vietnam.  If no such opinion can be given, 
the service department must so state and 
give the reason why.  All records, once 
obtained, must be permanently associated 
with the claims folder.

2.  After completion of above, and only if 
the evidence requested above is obtained, 
the AOJ should forward the claims file to 
an appropriate specialist for an addendum 
opinion regarding the etiology of any 
diagnosed lung disorder found to have led 
to or accelerated the Veteran's death.  
The report should indicate that the 
examiner reviewed the claims file.  On the 
basis of a thorough review of the file, 
including all material received pursuant 
to this remand, the examiner should set 
forth all established diagnoses and 
expressly offer an opinion as to the most 
probable etiology and date of onset of any 
pulmonary disorder found to have caused or 
accelerated the Veteran's death.  
Specifically, the examiner shall indicate 
whether it is at least as likely as not 
(50 percent or more probability) that any 
diagnosed pulmonary disorder(s) that 
caused or contributed to his death is 
etiologically related to: (1) the 
Veteran's military service, to include in 
service exposure to asbestos (only if 
shown in service), (2) post-service 
exposure to asbestos, if any is shown, 
and/or (3) any other factors shown in the 
claims file.  The examiner should clearly 
outline the rationale for any opinion 
expressed and all clinical findings should 
be reported in detail.

3.  After completion of the above, the AOJ 
should adjudicate the appellant's claims.  
If any determination remains unfavorable 
to the appellant, she and her 
representative should be provided with a 
supplemental statement of the case, which 
fully sets forth the controlling law and 
regulations pertinent to the issues on 
appeal and be afforded an opportunity to 
respond before the case is returned to the 
Board for further review.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



